Exhibit 10.37

 

Richard Arnold

 

 

Re:          Compensation for Board Service and Change of Control Agreement

 

Dear Rich:

 

Thank you for your continuing service as a member of the Board of Directors of
Intellisync Corporation (“Intellisync” or the “Company”).  As we have discussed,
Intellisync would like you to continue your service on its Board of Directors
and its committees, and has agreed to continue and extend certain benefits to
you.  Especially in light of recent legislation that has given rise to
increasing involvement by our Board, Intellisync is pleased to offer you the
benefits described in this letter.  Capitalized terms are defined on Schedule 1,
attached.

 

1.             Compensation for Board Participation and for Attendance at Board
and Committee Meetings.   For so long as you remain a non-employee member of the
Board, you shall receive compensation on the terms and conditions consistent
with similarly situated non-employee members of the Board as described on
Schedule 2, attached.

 

2.             Acceleration of Vesting.  As you know, Intellisync has
periodically granted you options to purchase shares of its Common Stock.  Upon a
Change of Control, you will automatically receive accelerated vesting of all
outstanding stock options then held by you, and you shall be released from any
outstanding Company repurchase options on any shares of Common Stock then held
by you, including shares purchased after the date of this letter.

 

3.             Successors.  Any successor to the Company (whether direct or
indirect and whether by purchase, lease, merger, consolidation, liquidation or
otherwise) to all or substantially all of the Company’s business and/or assets
shall assume the obligations under this letter and agree expressly to perform
the obligations under this letter in the same manner and to the same extent as
the Company would be required to perform such obligations in the absence of a
succession.  For all purposes under this letter, the term “Company” shall
include any successor to the Company’s business and/or assets which executes and
delivers the assumption agreement described in this Section 3 or which becomes
bound by the terms of this letter by operation of law.

 

4.             Law Governing; Arbitration.  This letter shall be governed by and
construed in accordance with the laws of the State of California. Any dispute or
controversy arising under or in connection with this letter shall be settled
exclusively in arbitration conducted in Santa Clara County, California, in
accordance with the rules of the American Arbitration Association then in
effect.  Judgment may be entered on the arbitrator’s award in any court having
jurisdiction.  Punitive damages shall not be awarded.  In any arbitration
proceeding, the party determined to be the prevailing party will be entitled to
receive, in addition to any other award, its attorneys’ fees and expenses of the
proceeding.

 

--------------------------------------------------------------------------------


 

5.             Employment and Income Taxes.  All payments made pursuant to this
letter will be subject to withholding of applicable employment and income taxes,
if any.

 

Of course, each member of the Board serves at the pleasure of the stockholders
and nothing in letter is intended to confer any rights upon you to remain a
member of the Board.  This letter supercedes and replaces any previous
agreements between you and the Company regarding the subject matter hereof.

 

By your signature below, you indicate that you agree to the terms set out in
this letter.

 

Very truly yours,

 

 

INTELLISYNC Corporation

 

 

By:

/s/ KEITH KITCHEN

 

Keith Kitchen

Chief Financial Officer

 

 

ACKNOWLEDGED AND AGREED:

 

 

/s/ RICHARD ARNOLD

 

Richard Arnold

 

 

Date:

8/24/05

 

 

2

--------------------------------------------------------------------------------


 

SCHEDULE 1

 

Definition of Terms.  The following terms referred to in this letter shall have
the following meanings:

 

“Change of Control” means the occurrence of any of the following events:

 

(a)  Any “person” (as such term is used in Sections 13(d) and 14(d) of the
Securities Exchange Act of 1934, as amended), excluding existing beneficial
owners as of the date of this letter, is or becomes the “beneficial owner” (as
defined in Section 13d-3 of said Act), directly or indirectly, of securities of
the Company representing 50% or more of the total voting power represented by
the Company’s then outstanding voting securities, excluding conversion of any
convertible securities issued as of the date of this letter;

 

(b)  The composition of the Board of Directors changes during any period of 36
months that follows the date of this letter, such that individuals who, at the
beginning of the period, were members of the Board of Directors (the “Continuing
Directors”), cease for any reason to constitute at least a majority thereof;
unless at least 50% of the Continuing Directors has either (i) approved the
election of the new Directors, (ii) if the election of the new Directors is
voted on by stockholders, recommended that the stockholders vote for approval,
or (iii) otherwise determined that such change in composition does not
constitute a Change of Control, even if the Continuing Directors do not
constitute a quorum of the whole Board (it being understood that this
requirement shall not be capable of satisfaction unless there is at least one
Continuing Director); or

 

(c)  The stockholders of the Company approve a merger or consolidation of the
Company with any other corporation, other than a merger or consolidation which
would result in the voting securities of the Company outstanding immediately
prior thereto continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity) at least 50% of
the total voting power represented by the voting securities of the Company or
such surviving entity outstanding immediately after such merger or
consolidation, or the stockholders of the Company approve a plan of complete
liquidation of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the Company’s assets.

 

Any other provision of this schedule notwithstanding, the term Change of Control
shall not include either of the following events undertaken at the election of
the Company:

 

(i)  Any transaction, the sole purpose of which is to change the state of the
Company’s incorporation; or

 

(ii)  A transaction, the result of which is to sell all or substantially all of
the assets of the Company to another corporation (the “surviving corporation”)
provided that the surviving corporation is owned directly or indirectly by the
stockholders of the Company immediately following such transaction in
substantially the same proportions as their ownership of the Company’s common
stock immediately preceding such transaction.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 2

 


SCHEDULE OF NON-EMPLOYEE DIRECTOR COMPENSATION

 

1.     Intellisync shall pay each non-employee Board member annual compensation
in the amount of Twenty Thousand Dollars ($20,000),  to be paid in equal
quarterly installments, commencing on August 1, 2005, and continuing every year
thereafter; provided in each case that the Director’s service shall not have
terminated for any reason (including death or disability) prior to any such
quarterly payment date.

 

2.     Intellisync shall pay the non-employee Chairman of the Board an
additional Fifteen Thousand Dollars ($15,000) to be paid in equal quarterly
installments, commencing on August 1, 2005, and continuing every year
thereafter; provided in each case that the Director’s service as Chairman of the
Board shall not have terminated for any reason (including death or disability)
prior to any such quarterly payment date.

 

3.     Intellisync shall pay the non-employee Board Committee Chairman of the
Audit Committee an additional Twenty Thousand Dollars ($20,000) annually to be
paid in equal quarterly installments, commencing on August 1, 2005, and
continuing every year thereafter; provided in each case that the Director’s
service as Board Committee Chairman shall not have terminated for any reason
(including death or disability) prior to any such quarterly payment date.

 

4.     Intellisync shall pay every other non-employee Board Committee member of
the Audit Committee an additional Seven Thousand Five Hundred Dollars ($7,500)
annually to be paid in equal quarterly installments, commencing on August 1,
2005, and continuing every year thereafter; provided in each case that the
Director’s service as Board Committee member shall not have terminated for any
reason (including death or disability) prior to any such quarterly payment date.

 

5.     Intellisync shall pay the non-employee Board Committee Chairman of the
Compensation Committee an additional Seven Thousand Five Hundred Dollars
($7,500) annually to be paid in equal quarterly installments, commencing on
August 1, 2005, and continuing every year thereafter; provided in each case that
the Director’s service as Board Committee Chairman shall not have terminated for
any reason (including death or disability) prior to any such quarterly payment
date.

 

6.     Intellisync shall pay every other non-employee Board Committee member of
the Compensation Committee an additional Five Thousand Dollars ($5,000) annually
to be paid in equal quarterly installments, commencing on August 1, 2005, and
continuing every year thereafter; provided in each case that the Director’s
service as Board Committee member shall not have terminated for any reason
(including death or disability) prior to any such quarterly payment date.

 

7.     Intellisync shall pay the non-employee Board Committee Chairman of the
Nomination and Governance Committee an additional Seven Thousand Five Hundred
Dollars ($7,500) annually to be paid in equal quarterly installments, commencing
on August 1, 2005, and continuing every year thereafter; provided in each case
that the Director’s service as Board Committee Chairman shall not have
terminated for any reason (including death or disability) prior to any such
quarterly payment date.

 

8.     Intellisync shall pay every other non-employee Board Committee member of
the Nomination and Governance Committee an additional Five Thousand Dollars
($5,000) annually to be paid

 

4

--------------------------------------------------------------------------------


 

in equal quarterly installments, commencing on August 1, 2005, and continuing
every year thereafter; provided in each case that the Director’s service as
Board Committee member shall not have terminated for any reason (including death
or disability) prior to any such quarterly payment date.

 

9.     Intellisync shall pay the non-employee Board Committee Chairman of the
Special Strategy Committee an additional Twenty Thousand Dollars ($20,000) with
Ten Thousand Dollars ($10,000) due upon the establishment of the Committee, and
the final Ten Thousand Dollars ($10,000) due upon the termination of the Special
Strategy Committee.

 

10.   Intellisync shall pay every other non-employee Board Committee member of
the Special Strategy Committee an additional Ten Thousand Dollars ($10,000) with
Five Thousand Dollars ($5,000) due upon the establishment of the Committee, and
the final Five Thousand Dollars ($5,000) due upon the termination of the Special
Strategy Committee.

 

11.   Intellisync shall pay each non-employee Board member One Thousand Dollars
($1,000) cash upon adjournment of each regularly scheduled Board meeting that
such Board member attends in person and in entirety.

 

12.   Intellisync shall pay each non-employee Board member Five Hundred ($500)
cash upon adjournment of each regularly scheduled Board meeting that such Board
member is either unable to attend in person, or is not required to attend in
person, but otherwise attends telephonically and in entirety.

 

13.   Intellisync shall pay each non-employee Board Committee Chairperson or
member cash in the amount shown in the following table under the columns titled
“In Person” upon adjournment of each regularly scheduled meeting of each
Committee of the Board of Directors that such Board Committee member attends in
person and in entirety or cash in the amount shown in the following table under
the columns titled “By Phone” within a reasonable time upon adjournment of each
regularly scheduled meeting of each Committee of the Board of Directors that
such Board Committee member is unable to attend in person, or is not required to
attend in person, but otherwise attends telephonically and in entirety.  The
Corporation shall make reasonable efforts to schedule Committee meetings
immediately prior to or after regularly scheduled Board meetings.

 

 

 

Audit Committee

 

Compensation
Committee

 

Nomination and
Governance
Committee

 

Special Strategy
Committee

 

 

 

In
Person

 

By
Phone

 

In
Person

 

By
Phone

 

In
Person

 

By
Phone

 

In
Person

 

By
Phone

 

Chairperson

 

$

1,500

 

$

750

 

$

1,000

 

$

750

 

$

1,000

 

$

750

 

$

1,000

 

$

750

 

Member

 

$

1,000

 

$

500

 

$

750

 

$

500

 

$

750

 

$

500

 

$

750

 

$

500

 

 

14.   Intellisync shall pay and reimburse the non-employee Board members for
reasonable expenses, including travel and lodging, in conjunction with Board and
Committee meeting attendance, as well as for activities and customer meetings as
requested by Intellisync management.

 

Intellisync reserves the right to change the compensation set forth in this
schedule at any time, by resolution of the Board of Directors, or a duly
authorized committee thereof.

 

5

--------------------------------------------------------------------------------

 